UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 001-36189 Tandem Diabetes Care, Inc. (Exact name of registrant as specified in its charter) Delaware 20-4327508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11045 Roselle Street San Diego, California (Address of principal executive offices) (Zip Code) (858) 366-6900 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of April 27, 2015, there were 29,801,681 shares of the registrant’s Common Stock outstanding. Explanatory Note This Amendment No. 1 to Form 10-Q/A (this “Amendment”) amends the Tandem Diabetes Care, Inc. (the “Company”) Quarterly Report on Form 10-Q for the period ended March 31, 2015, previously filed with the Securities and Exchange Commission on April 30, 2015 (the “Original Filing”). This Amendment is being filed solely to include revised Exhibits 31.1 and 31.2, which replace the previously filed versions of those exhibits, to include certain statements required by Item 601(b)(31) of Regulation S-K inadvertently omitted when previously filed.Each certification, as corrected by this Amendment, was true and correct as of the date of the Original Filing. Except as described as above, no changes have been made to the Original Filing. The Original Filing continues to speak as of the date of the Original Filing, and the Company has not updated the disclosures contained therein to reflect any events which occurred as of a date subsequent to the date of the Original Filing. PARTII Item6. Exhibits The following documents are filed as exhibits to this Amendment: ExhibitNumber Description of Document Certification of Kim D. Blickenstaff, Chief Executive Officer, pursuant to Section302 of the Sarbanes-Oxley Act of 2002, as amended. Certification of John Cajigas, Chief Financial Officer, pursuant to Section302 of the Sarbanes-Oxley Act of 2002, as amended. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Tandem Diabetes Care, Inc. Dated: July 13, 2015 By: /s/ Kim D. Blickenstaff Kim D. Blickenstaff President, Chief Executive Officer and Director (on behalf of the registrant and as the registrant’s Principal Executive Officer) By: /s/ John Cajigas John Cajigas Chief Financial Officer and Treasurer (on behalf of the registrant and as the registrant’s Principal Financial and Accounting Officer) 3 Exhibit Index ExhibitNumber Description of Document Certification of Kim D. Blickenstaff, Chief Executive Officer, pursuant to Section302 of the Sarbanes-Oxley Act of 2002, as amended. Certification of John Cajigas, Chief Financial Officer, pursuant to Section302 of the Sarbanes-Oxley Act of 2002, as amended. 4
